     Case 3:20-cv-01129-H-MDD Document 15 Filed 11/10/20 PageID.478 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13
14   UNMASKED MANAGEMENT, INC,                          Case No.: 3:20-cv-01129-H-MDD
     LUCHA LIBRE GOURMET TACO
15
     SHOP #1 LP, LUCHA LIBRE                            ORDER DENYING DEFENDANT’S
16   GOURMET TACO SHOP #2 LP,                           MOTION TO DISMISS AS MOOT
     LUCHA LIBRE GOURMET TACO
17
     SHOP #3 LP, individually and on behalf             [Doc. No. 11.]
18   of all others similarly situated,
19                                    Plaintiffs,
20   v.
21   CENTURY-NATIONAL INSURANCE
     COMPANY,
22
                                    Defendant.
23
24
           On June 19, 2020, Plaintiffs Unmasked Management, Inc, Lucha Libre Gourmet
25
     Taco Shop #1 LP, Lucha Libre Gourmet Taco Shop #2 LP, and Lucha Libre Gourmet Taco
26
     Shop #3 LP (collectively, “Plaintiffs”) filed a class action complaint against Defendant
27
     Century-National Insurance Company (“Defendant”). (Doc. No. 1.) On October 22, 2020,
28

                                                    1
                                                                            3:20-cv-01129-H-MDD
     Case 3:20-cv-01129-H-MDD Document 15 Filed 11/10/20 PageID.479 Page 2 of 2



 1   Defendant filed a motion to dismiss the complaint for failure to state a claim. (Doc. No.
 2   11.) In lieu of responding to Defendant’s motion to dismiss, Plaintiffs filed an amended
 3   complaint on November 9, 2020. (Doc. No. 14.) Plaintiffs had a right to file their amended
 4   complaint without leave of the Court because they filed it within 21 days of service of
 5   Defendant’s motion to dismiss. See Fed. R. Civ. P. 15(a)(1)(B) (“A party may amend its
 6   pleading once as a matter of course . . . 21 days after service of a motion under Rule 12(b),
 7   (e), or (f) . . . .”).
 8           “An ‘amended complaint supersedes the original, the latter being treated thereafter
 9   as non-existent.’” Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015)
10   (quoting Forsyth v. Humana, Inc., 693 F.3d 1467, 1474 (9th Cir. 1997), overruled on other
11   grounds, Lacey v. Maricopa Cty., 693 F.3d 896, 925 (9th Cir. 2012)); see also Hal Roach
12   Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). “In other
13   words, ‘the original pleading no longer performs any function . . . .’” Ramirez, 806 F.3d at
14   1008 (omission in original) (quoting Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.
15   1992)). Accordingly, where a plaintiff elects to file an amended complaint, a district court
16   may treat an existing motion to dismiss the then-superseded complaint as moot. See id.
17           The Court, therefore, denies Defendant’s motion to dismiss as moot. The Court also
18   vacates the hearing on the motion to dismiss scheduled for November 23, 2020. This Order
19   is without prejudice to Defendant moving to dismiss Plaintiffs’ amended complaint.
20           IT IS SO ORDERED.
21   DATED: November 10, 2020
22
                                                   MARILYN L. HUFF, District Judge
23                                                 UNITED STATES DISTRICT COURT
24
25
26
27
28

                                                   2
                                                                                3:20-cv-01129-H-MDD
